MEMORANDUM2
George A. Bilunka Jr., a Nevada state prisoner, appeals pro se the district court’s summary judgment in favor of defendants Marino and Stokmanis in his 42 U.S.C. § 1983 action alleging deliberate indifference to his serious medical needs. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo grants of summary judgment, see Robi v. Reed, 173 F.3d 736, 739 (9th Cir.1999), cert. denied, 528 U.S. 952, 120 S.Ct. 375, 145 L.Ed.2d 293 (1999), and affirm.
The district court did not err in granting summary judgment to defendant Marino because a difference in opinion between inmate and physician regarding treatment does not amount to deliberate indifference. See Jackson v. McIntosh, 90 F.3d 330, 332 (9th Cir.1996).
The district court did not err in granting summary judgment to defendant Stokmanis because Bilunka did not suffer harm from the delay in treatment. See McGuckin v. Smith, 974 F.2d 1050, 1060 (9th Cir.1992), overruled on other grounds, WMX Tech. Inc. v. Miller, 104 F.3d 1133 (9th Cir.1997) (en banc).
Bilunka’s remaining contentions regarding his Objections to the Magistrate’s Report and Recommendations, his Reply to Opposition for Objections to the Magistrate’s Report and Recommendations, and *468his motion to alter or amend judgment under Fed.R.Civ.P. 59(e) lack merit.
AFFIRMED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.